Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
Claims 16-22, 24, 26 submitted on 6/24/2021 are pending.  
Claims 11, 26 were examined in the previous office action. Claims 16-21 and 24 remained withdrawn.
 
On 07/21/2021 Steven Highlander agreed to amend claim 22 and cancel claims 16-21 and 24 to place the application on condition of allowance.
Claims 22 and 26 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Steven Highlander with telephone on 07/21/2021.

EXAMINER’S AMENDMENT
Cancel claims 16-21 and 24.

 Amend claim 22 as follows:
Claim 22, lines 4-5 replace - INQ2(INOsitol requiring 2) is increased, as compared with its intrinsic expression levels wherein INQ2(INOsitol requiring 2) is with- a INQ2(INOsitol requiring 2)  gene is increased, as compared with its intrinsic expression levels wherein the INQ2(INOsitol requiring 2) gene comprises  the nucleotide sequence of  SEQ ID NO: 1-.
Following is an examiner’s statement of reasons for allowance:
Applicants developed a new method of preparing ginsenoside or a precursor thereof, the method comprising the step of culturing a recombinant yeast for producing ginsenoside or a precursor thereof, wherein an expression level of INO2 (INOsitol requiring 2) is increased, as compared with its intrinsic expression levels wherein INQ2 (INOsitol requiring 2) is encoded by SEQ ID NO: 1, and wherein the precursor is squalene, 2,3-oxidosqualene or protopanaxadiol. The prior arts used in the 35 USC 102 and  35 USC 103 rejections are withdrawn because None of the prior arts teach a method of preparing ginsenoside or a precursor thereof, the method comprising the step of culturing a recombinant yeast for producing ginsenoside or a precursor thereof, wherein an expression level of INO2 (INOsitol requiring 2) is increased, as compared with its intrinsic expression levels wherein INQ2 (INOsitol requiring 2) is encoded by SEQ ID NO: 1, and wherein the precursor is squalene, 2,3-oxidosqualene or protopanaxadiol.  Moreover as specification in Example 4 and Tables 5 and 6 discloses” although all of the levels of IN02 and IN04 are overexpressed, the amount of squalene, 2,3-oxidosqualene, and protopanaxadiol produced in the IN02-overexpressing strain is significantly greater than those produced in the IN04-overexpression strain. With a rough estimate, the amount of squalene produced is nearly 500 times, the amount of 2,3-oxidosqualene produced is 20 times, and the amount of protopanaxadiol produced is 4 times or more higher in the IN02-overexpressing strain compared to those produced surprising and unexpected effect that was not predicted by the cited art.  Therefore prior arts do not anticipate or suggest method of preparing ginsenoside or a precursor thereof, the method comprising the step of culturing a recombinant yeast for producing ginsenoside or a precursor thereof, wherein an expression level of INO2 (INOsitol requiring 2) is increased, as compared with its intrinsic expression levels wherein INQ2 (INOsitol requiring 2) is encoded by SEQ ID NO: 1, and wherein the precursor is squalene, 2,3-oxidosqualene or protopanaxadiol. Therefore method of preparing ginsenoside or a precursor thereof, the method comprising the step of culturing a recombinant yeast for producing ginsenoside or a precursor thereof, wherein an expression level of INO2 (INOsitol requiring 2) is increased, as compared with its intrinsic expression levels wherein INQ2 (INOsitol requiring 2) is encoded by SEQ ID NO: 1, and wherein the precursor is squalene, 2,3-oxidosqualene or protopanaxadiol is novel and non-obvious. 
Thus claims 22 and 26 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652